OPINION
By THE COURT:
Submitted on a motion to dismiss the appeal because
(1) No Bill of exceptions in this case has been filed in the *125trial court within forty (40) days after the entry of the final order appealed from, contrary to §11564 GC.
(2) Appellant has failed to file with the Clerk of the Court of Appeals his assignments of error, three copies of briefs with proof of service on adverse counsel and Bill of Exceptions, within fifty (50 days of filing of notice of appeal, contrary to the requirements of Rule Seven (7) of the rules of the Court of Appeals.
The judgment was entered in the Common Pleas Court on March 12, 1952. The notice of appeal on questions of law was filed on March 12, 1952. No bill of exceptions has been filed in the Common Pleas Court or in our Court, and no briefs or assignments of error have been filed in this Court by appellant.
It may be that the errors to be assigned would not require a bill of exceptions to exemplify them. But, in any event. Rule VII has not been followed.
The motion to dismiss the appeal will be sustained as to the second branch thereof.
HORNBECK, PJ, WISEMAN & MILLER, JJ, concur.